Citation Nr: 1317424	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-35 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to additional pension benefits for T. N. as an allowable dependent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from June 1988 to September 1988, and from September 1990 to July 1991.  The Veteran died in May 2008; the appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 administration decision in which the RO denied entitlement to accrued benefits as a result of adding T.M. as a dependent.  In April 2009, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

A review of the Virtual VA claims processing system reveals additional documents pertinent to the claim on appeal, including a completed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits, received in December 2008.

In May 2013, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

For reasons expressed below, the matter on appeal is being remanded to RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on her part, is required.



REMAND

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  An appeal on the merits becomes moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

The claims file reflects that, in October 2006, the Veteran filed a claim for disability benefits.  In an October 2007 rating decision, the RO awarded the Veteran both service connection for PTSD (evaluated as 30 percent disabling), and nonservice-connected pension benefits, each effective October 13, 2006.  In the award letter, the RO explained that the Veteran could not receive both compensation and pension, and that he was being paid pension, as the greater benefit.  It was further explained that he would be paid as veteran with two dependents (his spouse and his minor daughter); the RO noted that it could not pay for TM without an amended birth certificate or adoption papers.  Via cover letter from his accredited representative, dated in November 2007, the Veteran submitted to VA adoption papers for his son, T.M., with a request that T.M. be added to his Veteran's award.  The earliest RO date stamp for receipt of these documents is May 19, 2008.  

Following the Veteran's death, on December 2008, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits, seeking dependents benefits for T.M.

Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion.  A request for substitution must be filed with the RO from which the claim originated not later than one year after the date of the Veteran's death.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 

In this case, the Veteran died after October 10, 2008, and the Veteran's wife filed a request for substitution with the Cleveland RO within one year of the Veteran's death.  Therefore, the Veteran's wife is entitled to a determination as to whether she is eligible for this substitution, and if so, to have the claim adjudicated accordingly.  In this case, however, there is no evidence in either the Veteran's paper claims file or in his electronic (Virtual VA) of the RO's determination regarding the appellant's eligibility for substitution in any matter pending at the time of the Veteran's death.

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should make (or, if made, to associate with the paper claims file) a determination as to whether the Veteran's wife is eligible to be recognized as a substitute for the Veteran in the claim regarding entitlement to dependents benefits for T.M.

2.  If the request for substitution is or has been granted, the RO should undertake any additional notification and/or development deemed warranted and adjudicate the claim pursuant to 38 U.S.C.A. § 5121(a). 

3.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran's wife and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



